DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 371 to PCT/JP2019/037852 (filing date 09/26/2019) and under 35 U.S.C. 119 (a)-(d) to foreign application JP2018-183830 (filling date 09/28/2018).  Certified copy of the foreign priority application has been filed with this application on 02/18/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 and 02/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a drive device that drives a motor in accordance with a first command from the first controller, in claim 1
a data tracing module for tracing a state value indicating an operation state of the motor that changes in accordance with the first command, in claim 1
a control device for stopping driving of the motor on the basis of the state value and the safety parameters in a case in which the second command is received from the second controller, in claim 1
a support device for acquiring a tracing result of the state value obtained by the data tracing module and the safety parameters, and displaying the safety parameters with the safety parameters superimposed on the tracing result, in claim 1
the support device displays the safety parameters with the safety parameter superimposed on the tracing result after matching a unit of the state value indicated in the tracing result with a unit of the safety parameters, in claim 2
the support device displays the tracing result on a graph in claim 2
the support device displays the tracing result on a graph in claim 3
the support device displays the lower limit value and the upper limit value on the graph, in claim 4
the support device displays the lower limit value and the upper limit value on the graph, in claim 5
the support device displays, on the graph, a first timing at which the second command is received and a second timing at which the stop holding period elapses after the first timing, in claim 6
the support device displays the first timing and the second timing on the graph in claim 7
a drive device that drives a motor in accordance with a first command from the first controller, in claim 8
a data tracing module for tracing a state value in claim 8
a control device for stopping driving of the motor in claim 8
a means for acquiring a tracing result in claim 8
a means for acquiring the safety parameters in claim 8
a means for displaying the acquired safety parameters in claim 8
a drive device that drives a motor in accordance with a first command from the first controller, in claim 9
a data tracing module for tracing a state value in claim 9
a control device for stopping driving of the motor in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to a drive device, drive device is being interpreted as hardware structure comprising memory, storage, processor according to specification ¶0101-¶0107 and Fig. 5.
With regards to a control device, control device is being interpreted as hardware structure comprising processors according to specification ¶0101-¶0107 and Fig. 5.
With regards to the support device, support device is being interpreted a computer according to specification ¶0064.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation 
a data tracing module for tracing a state value indicating an operation state of the motor that changes in accordance with the first command, in claim 1
a data tracing module for tracing a state value in claim 8
a means for acquiring a tracing result in claim 8
a means for acquiring the safety parameters in claim 8
a means for displaying the acquired safety parameters in claim 8
a data tracing module for tracing a state value in claim 9
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
With regards to a data tracing module, as recited in claims 1, 8 and 9, the published specification in ¶0072 recites a data tracing module 154 as a functional module. Although the functions of data tracing module is described in other sections of the specification, there is no structural description of the data tracing module. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to a means for acquiring a tracing result, a means for acquiring the safety parameters and a means for displaying the acquired safety parameters, as recited in claims 8, the published specification in ¶0028 and ¶0273 recites a means for acquiring a tracing result, a means for acquiring the safety parameters and a means for displaying the acquired safety parameters. However, there is no disclosure of any particular structure, either explicitly or inherently, describing these means. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Remaining claims which have not been addressed above are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency on independent claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to a data tracing module, as recited in claims 1, 8 and 9, the published specification in ¶0072 recites a data tracing module 154 as a functional module. Although the functions of data tracing module is described in other sections of the specification, there is no structural description of the data tracing module. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to a means for acquiring a tracing result, a means for acquiring the safety parameters and a means for displaying the acquired safety parameters, as recited in claims 8, the published specification in ¶0028 and ¶0273 recites a means for acquiring a tracing result, a means for acquiring the safety parameters and a means for displaying the acquired safety parameters. However, there is no disclosure of any particular structure, either explicitly or inherently, describing these means. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Remaining claims which have not been addressed above are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et. al. (US20140018958A1) hereinafter Sato modified in view of Ueno (US20110221377A1) hereinafter Ueno.

Regarding claim 1, 
Sato teaches, A control system comprising:
a first controller; (¶0056 teaches PLC 40)
a drive device that drives a motor in accordance with a first command from the first controller; (¶0056 teaches, “servo driver 20 generates and outputs the movement instruction to the servo motor 51 in response to the instruction from the PLC 40”)
a data tracing module for tracing a state value indicating an operation state of the motor that changes in accordance with the first command, (¶0050 teaches, the safety monitoring function 22 continuously collects (logging) the positional information and/or the speed information from the industrial robot 5 (the servo motor 51) that is of the target device in a predetermined period, and the safety monitoring function 22) wherein the drive device comprises:
a storage for storing safety parameters related to the safety functions; and (¶0143 teaches the predetermined threshold (the setting value) is stored in the generation module 1014 together with the log information. ¶0071 and ¶0073 teaches the threshold is related to safety function. ¶0118 teaches the servo driver 20 includes a generation module 2214)
the control system further comprises a support device for acquiring a tracing result of the state value obtained by the data tracing module and the safety parameters, and displaying the safety parameters with the safety parameters superimposed on the tracing result. (¶0144 teaches, The aggregation module 1024 outputs a result that is obtained by aggregating the information on the safety condition. Typically, the result output is displayed on the personal computer 50 connected to the safety monitoring management device 10. ¶0149 teaches, Each of the speed and the current value is displayed together with the corresponding threshold (the setting value). As described above, the servo driver 20 transmits the threshold (the setting value) while correlating the threshold with the log information. The margin up to exceedance of the threshold (the violation of the setting value) can be checked at a glance by displaying each of the speed and the current value together with the threshold (the setting value).)
Sato doesn’t explicitly teach, a second controller that transmits a second command related to an operation of safety functions to the drive device; and (Ueno in Fig. 3 and ¶0070. ¶0065 and ¶0068 teaches, A safety controller 50 which transmits a command related to safety functions to safety unit)
a control device for stopping driving of the motor on the basis of the state value and the safety parameters in a case in which the second command is received from the second controller, and (Sato in ¶0073 teaches, The determination of the overspeed is made when the speed information from the servo motor 51 exceeds the predetermined threshold ((2) detection of overspeed). The safety monitoring function 22 notifies the safety monitoring management device 10 that the safety event is generated ((3) overspeed detection signal). ¶0074 teaches, the motor control function 21 of the servo driver 20 outputs the signal (STO) stopping the actuation of the industrial robot 5 (the servo motor 51) to the safety monitoring function 22 ((6) STO), however it doesn’t explicitly teach the stopping the motor in a case in which the second command is received from the second controller. Ueno in ¶0065 teaches, If the monitoring activating unit 34 is set to a monitoring-activated state due to a signal input to a signal input unit 35, the signal generating unit 33 determines that the state in which the speed instruction value or the feedback value exceeds the corresponding upper limit value falls under an abnormal state, generates an STO signal and sends the STO signal to the servo driver 4)
Ueno is an art in the area of interest as it teaches a servo motor driving device, a safety unit and a method for controlling a servo system (see ¶0003). A combination of Ueno with Sato would allow the combined system to stop driving of the motor on the basis of the state value and the safety parameters in a case in which the second command is received from the second controller. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ueno with Sato. One would have been motivated to do so because doing so would allow activating and deactivating the monitoring by using a monitoring activating unit 34. This would allow additional control over the monitoring function and therefore make system more versatile.

Regarding claim 2, 
Sato and Ueno teaches, The control system according to Claim 1, wherein the support device displays the safety parameters with the safety parameters superimposed on the tracing result after matching a unit of the state value indicated in the tracing result with a unit of the safety parameters. (Sato in ¶0149 teaches Each of the speed and the current value is displayed together with the corresponding threshold (the setting value). As described above, the servo driver 20 transmits the threshold (the setting value) while correlating the threshold with the log information. Therefore the setting value is correlated with the threshold before being displayed)

Regarding claim 3, 
Sato and Ueno teaches, The control system according to Claim 1, wherein the support device displays the tracing result on a graph in which one of a horizontal axis and a vertical axis represents time while the other one of the horizontal axis and the vertical axis represents a magnitude of the state value, and also displays the safety parameters on the graph. (Sato in ¶0148-¶0150 and Fig. 12 teaches a display of time changes of the pieces of information, where horizontal axis represents time and the vertical axis represents changes in information (magnitude) and also teaches a safety parameter setting value.)

Regarding claim 4,
Sato and Ueno as modified doesn’t explicitly teach, The control system according to Claim 3, wherein the safety parameters comprise a lower limit value of the state value and an upper limit value of the state value, (Sato in ¶0071 and ¶0073 teaches thresholds related to safety operation. However it doesn’t teach upper and lower limit associated with the threshold. Ueno in ¶0062-¶0063 and ¶0065 teaches threshold parameters related to safety operation of a servo which includes an upper and lower threshold)
and the support device displays the lower limit value and the upper limit value on the graph. (Sato in ¶0071 and ¶0073 teaches thresholds related to safety operation. Fig. 12 and ¶0148 teaches a graph displaying state values of servo and associated threshold. However it doesn’t teach displaying upper and lower limit value. Ueno in ¶0062-¶0063 and ¶0065 teaches threshold parameters related to safety operation of a servo which includes an upper and lower threshold. One of ordinary skill in the art can modify Sato’s display of threshold to include both upper and lower limit taught by Ueno)
Ueno is an art in the area of interest as it teaches a servo motor driving device, a safety unit and a method for controlling a servo system (see ¶0003). A combination of Ueno with Sato and Ueno as modified in the rejection of claim 1 would allow the combined system to use an upper and lower limit value to determine safety function. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ueno with Sato modified in view of Ueno. One would have been motivated to do so because doing so an anomaly in the feedback value and the instruction value can be promptly detected. That is, various anomalies in the servo system can be promptly detected, as taught by Ueno in ¶0091.

Regarding claim 5,
Sato and Ueno teaches, The control system according to Claim 4, wherein the support device displays the lower limit value and the upper limit value on the graph with each of the lower limit value and the upper limit value perpendicularly intersecting the vertical axis. (Sato in ¶0071 and ¶0073 teaches thresholds related to safety operation. Fig. 12 and ¶0148 teaches a graph displaying state values of servo and associated threshold, with the threshold perpendicularly intersecting the vertical axis. Ueno in ¶0062-¶0063 and ¶0065 teaches threshold parameters related to safety operation of a servo which includes an upper and lower threshold. One of ordinary skill in the art can modify Sato’s display of threshold to include both upper and lower limit taught by Ueno)

Regarding claim 8,
Sato teaches, A support device that is connected to a control system, the control system comprising: (Fig. 1 and ¶0043 teaches, a safety monitoring management device 10 connected to PLC 40, servo driver 20 and safety monitoring function 22)
a first controller; (¶0056 teaches PLC 40)
a drive device that drives a motor in accordance with a first command from the first controller; (¶0056 teaches, “servo driver 20 generates and outputs the movement instruction to the servo motor 51 in response to the instruction from the PLC 40”)
a data tracing module for tracing a state value indicating an operation state of the motor that changes in accordance with the first command, (¶0050 teaches, the safety monitoring function 22 continuously collects (logging) the positional information and/or the speed information from the industrial robot 5 (the servo motor 51) that is of the target device in a predetermined period, and the safety monitoring function 22)
the drive device comprising: a storage for storing safety parameters related to the safety functions; and (¶0143 teaches the predetermined threshold (the setting value) is stored in the generation module 1014 together with the log information. ¶0071 and ¶0073 teaches the threshold is related to safety function. ¶0118 teaches the servo driver 20 includes a generation module 2214)
the support device comprising: a means for acquiring a tracing result of the state value from the data tracing module; a means for acquiring the safety parameters from the drive device; and a means for displaying the acquired safety parameters with the safety parameters superimposed on the acquired tracing result. (¶0140-¶0144 teaches, The aggregation module 1024 aggregates the log information which includes state value and threshold or setting value. Also teaches, the aggregation module 1024 outputs a result that is obtained by aggregating the information on the safety condition. Typically, the result output is displayed on the personal computer 50 connected to the safety monitoring management device 10. ¶0149 teaches, Each of the speed and the current value is displayed together with the corresponding threshold (the setting value). As described above, the servo driver 20 transmits the threshold (the setting value) while correlating the threshold with the log information. The margin up to exceedance of the threshold (the violation of the setting value) can be checked at a glance by displaying each of the speed and the current value together with the threshold (the setting value).)
Sato doesn’t explicitly teach, a second controller that transmits a second command related to an operation of safety functions to the drive device; and (Ueno in Fig. 3 and ¶0070. ¶0065 and ¶0068 teaches, A safety controller 50 which transmits a command related to safety functions to safety unit)
a control device for stopping driving of the motor on the basis of the state value and the safety parameters in a case in which the second command is received from the second controller, (Sato in ¶0073 teaches, The determination of the overspeed is made when the speed information from the servo motor 51 exceeds the predetermined threshold ((2) detection of overspeed). The safety monitoring function 22 notifies the safety monitoring management device 10 that the safety event is generated ((3) overspeed detection signal). ¶0074 teaches, the motor control function 21 of the servo driver 20 outputs the signal (STO) stopping the actuation of the industrial robot 5 (the servo motor 51) to the safety monitoring function 22 ((6) STO), however it doesn’t explicitly teach the stopping the motor in a case in which the second command is received from the second controller. Ueno in ¶0065 teaches, If the monitoring activating unit 34 is set to a monitoring-activated state due to a signal input to a signal input unit 35, the signal generating unit 33 determines that the state in which the speed instruction value or the feedback value exceeds the corresponding upper limit value falls under an abnormal state, generates an STO signal and sends the STO signal to the servo driver 4)
Ueno is an art in the area of interest as it teaches a servo motor driving device, a safety unit and a method for controlling a servo system (see ¶0003). A combination of Ueno with Sato would allow the combined system to stop driving of the motor on the basis of the state value and the safety parameters in a case in which the second command is received from the second controller. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ueno with Sato. One would have been motivated to do so because doing so would allow activating and deactivating the monitoring by using a monitoring activating unit 34. This would allow additional control over the monitoring function and therefore make system more versatile.

Regarding claim 9,
Sato teaches, A non-transitory computer readable storage medium, storing a support program that is executed by a computer connected to a control system, the control system comprising: (¶0090 teaches processor 102 is a calculation main body that implements the function of the safety monitoring management device 10 by executing the program stored in the flash memory 108)
a first controller; (¶0056 teaches PLC 40)
a drive device that drives a motor in accordance with a first command from the first controller; (¶0056 teaches, “servo driver 20 generates and outputs the movement instruction to the servo motor 51 in response to the instruction from the PLC 40”)
a data tracing module for tracing a state value indicating an operation state of the motor that changes in accordance with the first command, (¶0050 teaches, the safety monitoring function 22 continuously collects (logging) the positional information and/or the speed information from the industrial robot 5 (the servo motor 51) that is of the target device in a predetermined period, and the safety monitoring function 22)
the drive device comprising: a storage for storing safety parameters related to the safety functions; and (¶0143 teaches the predetermined threshold (the setting value) is stored in the generation module 1014 together with the log information. ¶0071 and ¶0073 teaches the threshold is related to safety function. ¶0118 teaches the servo driver 20 includes a generation module 2214)
the support program causing the computer to execute steps of: acquiring a tracing result of the state value from the data tracing module; acquiring the safety parameters from the drive device; and displaying the acquired safety parameters with the safety parameters superimposed on the acquired tracing result. (¶0140-¶0144 teaches, The aggregation module 1024 aggregates the log information which includes state value and threshold or setting value. Also teaches, the aggregation module 1024 outputs a result that is obtained by aggregating the information on the safety condition. Typically, the result output is displayed on the personal computer 50 connected to the safety monitoring management device 10. ¶0149 teaches, Each of the speed and the current value is displayed together with the corresponding threshold (the setting value). As described above, the servo driver 20 transmits the threshold (the setting value) while correlating the threshold with the log information. The margin up to exceedance of the threshold (the violation of the setting value) can be checked at a glance by displaying each of the speed and the current value together with the threshold (the setting value).)
Sato doesn’t explicitly teach, a second controller that transmits a second command related to an operation of safety functions to the drive device; and (Ueno in Fig. 3 and ¶0070. ¶0065 and ¶0068 teaches, A safety controller 50 which transmits a command related to safety functions to safety unit)
a control device for stopping driving of the motor on the basis of the state value and the safety parameters in a case in which the second command is received from the second controller, (Sato in ¶0073 teaches, The determination of the overspeed is made when the speed information from the servo motor 51 exceeds the predetermined threshold ((2) detection of overspeed). The safety monitoring function 22 notifies the safety monitoring management device 10 that the safety event is generated ((3) overspeed detection signal). ¶0074 teaches, the motor control function 21 of the servo driver 20 outputs the signal (STO) stopping the actuation of the industrial robot 5 (the servo motor 51) to the safety monitoring function 22 ((6) STO), however it doesn’t explicitly teach the stopping the motor in a case in which the second command is received from the second controller. Ueno in ¶0065 teaches, If the monitoring activating unit 34 is set to a monitoring-activated state due to a signal input to a signal input unit 35, the signal generating unit 33 determines that the state in which the speed instruction value or the feedback value exceeds the corresponding upper limit value falls under an abnormal state, generates an STO signal and sends the STO signal to the servo driver 4)
Ueno is an art in the area of interest as it teaches a servo motor driving device, a safety unit and a method for controlling a servo system (see ¶0003). A combination of Ueno with Sato would allow the combined system to stop driving of the motor on the basis of the state value and the safety parameters in a case in which the second command is received from the second controller. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ueno with Sato. One would have been motivated to do so because doing so would allow activating and deactivating the monitoring by using a monitoring activating unit 34. This would allow additional control over the monitoring function and therefore make system more versatile.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et. al. (US20140018958A1) hereinafter Sato modified in view of Ueno (US20110221377A1) hereinafter Ueno. as applied to claim 3 above, and further in view of Ando et. al. (US20110241447A1)

Regarding claim 6,
Sato and Ueno as modified doesn’t explicitly teach, The control system according to Claim 3, wherein the safety parameters comprise a stop holding period starting from when the drive device receives the second command until the driving of the motor is stopped, (Sato doesn’t teach the safety parameter to comprise a holding period. Ando in ¶0097-¶0101 and Fig. 9 teaches a period starting from when the safety request signal is activated (“ACT”) and when the HWBB startup signal is outputted to stop the motor)
and the support device displays, on the graph, a first timing at which the second command is received and a second timing at which the stop holding period elapses after the first timing. (Sato in Fig. 12 and ¶0148 teaches a graph displaying state values of servo in safety operation. Ando in ¶0097-¶0101 and Fig. 9 teaches safety operation including safety base block function with delay (SBB-D) which includes a period starting from when the safety request signal is activated (“ACT”) and when the HWBB startup signal is output. one of ordinary skill in the art can modify the graph of Sato to include this information as depicted in Ando in Fig. 9)
Ando is an art in the area of interest as it teaches, a motor driving system, a motor controller, and a safety function expander for driving and controlling a motor that serves as a driving source of a load machine of industrial machinery (see ¶0003). A combination of Ando with Sato and Ueno would teach using a stop holding period while executing a safety stop and displaying the information on a graph. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Sato and Ueno in view of Ando. One would have been motivated to do so because doing so would allow the system to achieve an operation pattern described in International Standard IEC 61800-5-2, as taught by Ando in ¶0089 and ¶0101. This would allow the system to comply with a known industry operation pattern.

Regarding claim 7,
Sato, Ueno and Ando teaches, The control system according to Claim 6, wherein the support device displays the first timing and the second timing on the graph with each of the first timing and the second timing perpendicularly intersecting the horizontal axis. (Sato in Fig. 12 and ¶0148 teaches a graph displaying state values of servo in safety operation. Ando in Fig. 9 teaches a time chart of safety operation including safety base block function with delay (SBB-D) which includes a period starting from when the safety request signal is activated (“ACT”) and when the HWBB startup signal is output with lines at teach time point that intersects the horizontal axis.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116